Citation Nr: 1019145	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip, including as secondary to the 
service connected postoperative residuals of a right ankle 
fracture. 

2.  Entitlement to service connection for bilateral knee 
disorder, including as secondary to service connected 
postoperative residuals of a right ankle fracture.  

3.  The propriety of severance of service connection for 
right peroneal nerve neuropathy, secondary to the 
postoperative residuals of a right ankle fracture.

4.  The propriety of severance of service connection for calf 
muscle atrophy, secondary to the postoperative residuals of a 
right ankle fracture.

5.  Entitlement to special monthly compensation on account of 
the loss of use of the right foot.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to 
November 1975.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from August 2004, December 2005 and 
February 2007 rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In the August 2004 decision, the RO, in pertinent part denied 
entitlement to a TDIU.  In the December 2005 decision, the RO 
denied service connection for bilateral knee disability and 
denied entitlement to special monthly compensation.  In the 
February 2007 decision, the RO denied service connection for 
a left hip disorder and proposed severance of service 
connection for right peroneal nerve neuropathy and right calf 
muscle atrophy.  In a subsequent November 2007 decision the 
RO severed service connection for right peroneal neuropathy 
and calf muscle atrophy, effective February 1, 2008.  (The 
Veteran had also perfected an appeal as to entitlement to 
higher ratings for the period prior to the severance, but 
these were finally adjudicated by the Board in April 2008.)  

In April 2008. the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for further development.  
Aside from addressing the Veteran's claims for service 
connection for bilateral knee disability, special monthly 
compensation and a TDIU, the Board also noted that the 
Veteran had filed a March 2007 notice of disagreement (NOD) 
in response to a February 2007 rating decision, which denied 
service connection for left hip disability and proposed 
severance of service connection for right peroneal nerve 
neuropathy and right calf muscle atrophy.  The Board then 
instructed the RO/AMC, under Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), to issue a supplemental statement of the 
case (SSOC) in response to this NOD and to afford the Veteran 
an opportunity to respond.  

In response, the AMC appropriately issued a statement of the 
case as required by Manlincon, which confirmed the previous 
denials and informed the Veteran that he had 60 days to file 
a substantive appeal to the Board.  See 38 C.F.R. § 
20.302(b). The Board notes that there is no indication from 
the record that the Veteran filed a substantive appeal within 
the 60 day time frame.  However, the Veteran's representative 
did file an April 2010 brief, which may be considered a 
statement in lieu of a substantive appeal.  Consequently, as 
the Veteran was misinformed by the April 2008 remand that an 
SSOC would be issued in relation to the three claims and that 
he would simply "have an opportunity to respond", thus 
suggesting that action on his part was not required in order 
for his appeal on these issues to continue, the Board finds 
it appropriate to exercise it's prerogative to accept the 
April 2010 representative's statement in lieu of a 
substantive appeal even though it was not submitted within 60 
days of the SOC.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  


FINDINGS OF FACT

1.  A left hip disability was not shown in service and any 
current left hip disability is not shown to be related to 
service or to the Veteran's service-connected right ankle 
disability.  

2.  A bilateral knee disability was not shown in service and 
any current bilateral knee disability is not shown to be 
related to service or to the Veteran's service- connected 
right ankle disability. 

3. The RO's grant of service connection for right peroneal 
nerve neuropathy as secondary to the postoperative residuals 
of a right ankle fracture was clearly and unmistakably 
erroneous.  

4.  The RO's grant of service connection for calf muscle 
atrophy, as secondary to postoperative residuals of a right 
ankle fracture, was clearly and unmistakably erroneous.

5.  The Veteran's service-connected disabilities are not 
shown to result in loss of use of the right foot.    

6.  The combined percentage rating for the Veteran's service-
connected disabilities does not meet the minimum percentage 
requirements for an award of a TDIU, and the disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left hip disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for entitlement to service connection for 
bilateral knee disability have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

3.  The severance of the award of service connection for 
right peroneal nerve neuropathy, secondary to the 
postoperative residuals of a right ankle fracture, was 
proper.   38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d), 3.301, 3.303, 3.310 (2009).

4. The severance of the award of service connection for calf 
muscle atrophy, secondary to the postoperative residuals of a 
right ankle fracture, was proper.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5109A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.301, 3.303, 3.310 (2009).

5.  The criteria for special monthly compensation based on 
loss of use of the right foot have not been met.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350 (2009).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide;  
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a March 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate a claim for a TDIU, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  An August 
2005 letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate a claim 
for bilateral knee disability on a secondary basis and a 
claim for special monthly compensation, along with what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  A 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations consistent with Dingess/Hartman.  A June 
2006 letter provided notice provided notice of the evidence 
necessary to substantiate a claim for left hip disability on 
a secondary basis.  

The Board notes that the Veteran was not provided notice of 
the evidence necessary to substantiate a claim for service 
connection on a direct basis in a notice letter.  However, 
the regulatory criteria for direct service connection were 
provided to him in the January 2010 statement of the case.  
Additionally, the Board notes that that although the Board 
and the RO have adjudicated his service connected claims on a 
direct basis, as well as a secondary one, he has actually 
only asserted that service connection is warranted on a 
secondary basis and has made no allegation that he 
experienced any back or knee injury in service.  Accordingly, 
the Board finds that the Veteran is not prejudiced by the 
lack of notice concerning direct service connection, as, 
there is absolutely no indication that such notice would have 
led to the submission or identification of any additional 
pertinent evidence.  
  
The Board notes that after issuance of all the aforementioned 
VCAA notice letters, the claims were readjudciated by either 
an SOC or supplemental SOC (SSOC).  Hence, the Veteran is not 
shown to be prejudiced by any timing deficiencies.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the appeal of the severance of service connection 
for right peroneal nerve neuropathy and right calf atrophy, 
the Board notes that general due process considerations have 
been complied with in this case.  See 38 C.F.R. §§ 3.103, 
3.105. A March 2007 notice letter, accompanying the February 
2007 rating decision, informed the Veteran of the proposal to 
sever service connection.  Significantly, the Veteran was 
provided with detailed reasons for the proposed severance and 
the type of information or evidence he could submit in 
response.  He was informed of his right to a personal hearing 
and his right to representation. The letter also informed the 
Veteran that, unless additional evidence is received within 
60 days, the RO would make a final decision on the severance.  
The Veteran subsequently requested a hearing, which was held 
in May 2007.   
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of VA 
medical records, private medical records, Vocational 
Rehabilitation records and the report of a June 2008 VA 
examination.  Also of record and considered in connection 
with the claims are various written statements provided by 
the Veteran, and by his representative on his behalf.

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's service connection claims on a direct basis, as the 
June 2008 VA examination was limited to consideration of 
secondary service connection.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, an examination is not necessary, as the 
evidence does not suggest that the Veteran suffered any knee 
or hip injury in service.  Again, the Board acknowledges that 
the opinion provided only addressed secondary service 
connection, but given the circumstances of this case, and in 
light of the Veteran's consistent contentions (and the 
absence of any contentions of direct trauma during service) 
the opinion provided by the examiner is found to be adequate.

In sum, The Board notes that no further RO action, prior to 
appellate consideration of any of these claims, is required.  
Indeed, the duties imposed by the VCAA have been considered 
and satisfied.  

II.  Analysis

A.  Service connection claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   

In general, to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As will be explained in more detail below, the Board is 
upholding the RO's severance of service connection for right 
peroneal nerve neuropathy and for calf muscle atrophy, both 
as secondary to service connected right ankle disability.  
This severance is based on a finding that the Veteran's 
underlying right ankle disability directly resulted from 
willful misconduct during service and thus, should not have 
been subject to service connection.  Therefore, any 
disability which is found to be secondary to the service 
connected right ankle disability also should not be subject 
to service connection.  This reasoning indicated that VA is 
barred, as a matter or law, from granting the Veteran's 
instant claims for service connection for bilateral hip and 
knee disability, as secondary to the right ankle disability.  
In any event, even if the secondary service connection claims 
could be deemed valid, there is still no basis for an award 
here, as will be explained below.  

The service treatment records do not reflect any complaints, 
treatment or evaluation of any knee or hip disability. 

Following service, February 1998, September 1999 and 
September 2000 VA progress notes reflect the Veteran's past 
medical history of bilateral knee surgeries, including 
arthroscopic surgery. The September 1998 note contained a 
diagnosis of chronic bilateral knee pain.

A June 2005 VA progress note reflects a diagnostic assessment 
of right knee pain, likely due to degenerative joint disease.  
A separate June 2005 progress note again indicated past 
bilateral knee surgeries, including arthroscopic surgery.  A 
subsequent September 2005 progress note diagnosed bilateral 
knee pain, left greater than right, and possible 
suprapatellar bursitis.  A September 2005 VA left knee X-ray 
report revealed mild arthritis of the patellofemoral joint.  
A December 2005 VA progress note referenced x-rays of the 
bilateral knees showing significant degenerative arthritis 
changes.  

A March 2006 private orthopedic examination report reflects a 
pertinent diagnosis of moderate degenerative joint disease of 
the left hip.  

In his March 2007 notice of disagreement, the Veteran 
indicated that he had been told that he needed a hip 
replacement.  He could not obtain written medical 
documentation that the hip problem was the direct result of 
his fractured ankle.  However, he had been told that it was 
probable.  

A June 2008 VA examination of the right knee revealed only 
palpable tenderness on the superior medial, lateral and 
inferior aspect of the patella.  The Veteran did complain of 
some pain on the superior aspect of the patella.  The 
examiner commented that the examination of the knee was 
normal with no apparent functional impairment of the right 
knee.  There was also no history of any flare-ups.   
Regarding the left knee, the examiner indicated that there 
were no complaints elicited on examination and the Veteran's 
daily activities were not affected by any left knee problems.  
The examiner commented that examination of the left knee was 
normal with no functional impairment found.  There was also 
no history of any flare-ups.

Regarding the left hip, the Veteran complained of pain or 
discomfort after prolonged standing.  The examiner found that 
the Veteran's daily activities were not affected.  He 
concluded that the examination of the hip was normal, with no 
detected clinical functional impairment.  

The examiner, after examination of the knees, left hip and 
the right ankle, and review of the claims file, opined that 
it was less likely than not that the Veteran's service-
connected injury of the right ankle was related to the either 
the knees or left hip. 

In an addendum to the opinion, the examiner noted that X-rays 
showed chondrocalcinosis of the right knee, no abnormality of 
the left knee and degenerative changes of the left hip, which 
are commonly seen along the left acetabulum edge.

Considering the evidence in light of the pertinent legal 
criteria, the Board finds that service connection for 
bilateral knee disability, to include as secondary to service 
connected ankle disability, and for left hip disability, to 
include as secondary to service connected ankle disability, 
is not warranted.  

At the outset, the Board notes that it is unclear whether the 
Veteran has current bilateral knee and or hip disabilities, 
as the June 2008 VA examiner did not find any functional 
impairment attributable to either knee, or to the hip.  
However, the examiner did note that x-rays had shown 
degenerative changes in the hip (albeit common ones) and 
chondrocalcinosis of the right knee.  Also, some involuntary 
muscular resistance of the hip was noted by the June 2008 VA 
examiner.  Moreover, the earlier 2005 VA records do show 
findings of possible suprapatellar bursitis and significant 
degenerative arthritic changes in both knees, the Veteran's 
medical history has been noted to include bilateral knee 
arthroscopic surgery, and the August 2006 private orthopedic 
examination did produce a diagnosis of moderate degenerative 
disc disease of the left hip.     

Regardless of whether current hip or bilateral knee 
disability is shown, however, there is no evidence of record 
that any chronic knee or hip disability became manifest in 
service.  Notably, the service medical records are entirely 
negative for any findings of hip or knee problems and the 
Veteran does not allege experiencing any such problems.  
There is also no evidence of either hip or knee arthritis 
within a year of service so as to warrant presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.  

Post-service, the record does not contain any medical 
documentation of knee problems until 1998, when it was first 
noted that the Veteran's medical history included past 
arthroscopic knee surgeries.  Generally, a lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The past 
history of knee surgery does indicate some level of earlier 
treatment, however, there is no indication that any such 
earlier treatment was related to service, and the Veteran has 
not identified any outstanding records associated with such 
earlier treatment.  

The Board acknowledges that the Veteran is competent to 
report observable symptomatology such as knee and hip pain.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not 
here expressly contended to have experienced manifestations 
of knee and hip disability continuously since active service.  
In the present case, the Veteran indicated in his November 
2004 statement and testimony at the October 2006 DRO hearing 
that his lung cancer resection is due to asbestos exposure 
while aboard merchant ships as a gunner and to smoking during 
his active service.  In this vein, it is acknowledged that 
the Veteran is competent to give evidence about his 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, in the present case, there is no explicit 
contention of continuing symptoms dating back to active 
service.  Moreover, it is observed that, despite any claimed 
or implied continuity of symptomatology, the Veteran did not 
file an application for service connection for the knees or 
hips until many years following service, which tends to 
suggest that such disabilities had not been longstanding 
since discharge.  Indeed, the Veteran raised a claim for a 
right ankle disability almost immediately following 
separation.  If his knees and left hip had been symptomatic 
at that time, it would be logical to expect that such claims 
would then have been made.  For these reasons, continuity of 
symptomatology has not here been established, either through 
the competent evidence or through the Veteran's statements 
and testimony. 

Moreover, there is no medical evidence of record tending to 
indicate that any current bilateral knee or left hip 
disability is related to service or has been caused or 
aggravated by the service connected right ankle disability.  
To the contrary, the June 2008 VA examiner, after examining 
the Veteran and reviewing the claims file, specifically found 
that it was less likely than not that the Veteran's service 
connected injury of the ankle was  related to the either the 
knees or left hip.  While the Veteran alleges that he does 
have current left knee and hip disabilities that are related 
to his ankle disability, as a layperson, his allegations are 
not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg,  the question of causation here involves a more complex 
relationship that the Veteran is not competent to address.

Also, while the Veteran has alleged that a physician has 
informed him that he has a current hip disability related to 
his ankle disability, he has neither submitted nor identified 
any medical evidence, which might establish this.  In this 
regard, it is noted that a lay person's statement about what 
a physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence." 
See Robinette v. Brown, 8 Vet. App. 69 (1995).
  
In summary, given that neither a hip or bilateral knee 
disability is shown to have been manifest in service; given 
that neither left  hip nor knee arthritis is shown to have 
been manifest in the first post-service year; and given that 
there is no evidence of record tending to indicate a nexus 
between any current hip or knee disability and the Veteran's 
service, including his service connected ankle disability, 
the weight of the evidence is against an award of service 
connection for left hip disability or for bilateral knee 
disability.  The preponderance of the evidence is against 
these claims and they must be denied. 



B.  Severance

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105.  

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, section 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned due to clear and 
unmistakable error.  Id.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301.  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(C)(2).

Service connection for any disability granted or continued, 
which has been in effect for 10 or more years will not be 
severed except upon a showing that the original grant was 
based on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge.  This 10 year period is calculated 
from the effective date of the VA finding of service 
connection, to the effective date of the rating decision 
severing service connection.  38 U.S.C.A. § 1159 (West 2002); 
38 C.F.R. § 3.957 (2009).  

In the instant case, service treatment records reflect that 
the Veteran was seen at the Wurzberg Army Hospital on April 
18, 1975.  It was noted that he had been urinating on a third 
floor window ledge while intoxicated whereupon he fell, 
sustaining a fracture of the right ankle.  A splint had been 
initially placed at the local dispensary and then the Veteran 
was transferred to the hospital.  On physical examination at 
the hospital, it was noted that the Veteran was intoxicated 
with the smell of alcohol on his breath.  The ankle was put 
in a cast and he was transferred to Frankfurt Hospital for 
open reduction and internal fixation surgery for the ankle.  

In a subsequent July 1975 report, a Medical Board found that 
the Veteran was unfit for duty due to the ankle fracture and 
that he should appear before a Physical Evaluation Board.  In 
a September 1975 report, the Physical Evaluation Board also 
found that the Veteran's ankle injury rendered him unfit for 
further military service.  Since the injury was determined to 
be the result of willful misconduct, and thus, not in the 
line of duty, it was recommended that the Veteran be 
separated without benefits.  

Post service, in a December 1975 rating decision, the RO 
awarded service connection for right ankle fracture.  The 
decision noted that the only service record on file was the 
record of the Veteran's induction examination from August 
1973, which noted no disabling conditions.  The decision also 
noted that the Veteran had undergone an April 1976 VA 
examination where he had reported sustaining the fracture in 
service and undergoing the surgery. 

In an August 2004 rating decision the RO granted service 
connection for right peroneal nerve neuropathy and for calf 
muscle atrophy, both as secondary to service connected ankle 
disability, and assigned an effective date of April 7, 2004, 
for both awards.  

In a February 2007 rating decision, the RO proposed to sever 
service connection for right peroneal nerve neuropathy and 
calf muscle atrophy.  The RO found that the Veteran had been 
improperly granted service connection for right ankle 
disability, noting the finding in service that the Veteran's 
right ankle injury was not incurred in the line of duty but 
was instead the result of willful misconduct (i.e. alcohol 
intoxication leading to the fall, which resulted in the ankle 
injury).   The RO also noted that as service connection for 
right ankle disability had been in effect since 1975, it 
could not be severed.  However, as service connection for 
right peroneal nerve neuropathy and calf muscle atrophy had 
only been in effect since April 7, 2004, these awards were 
not barred from severance.  Accordingly, the RO did propose 
to sever service connection and ultimately did sever service 
connection for right peroneal nerve neuropathy and calf 
muscle atrophy in the November 2007 rating decision.   

The Veteran has contended that his right peroneal neuropathy 
and calf muscle atrophy were direct results of him fracturing 
his right ankle in service.  Consequently, since his award of 
service connection for right ankle disability was protected, 
the Veteran felt that these secondary awards were improperly 
severed.  

Considering the evidence in light of the foregoing criteria, 
the Board finds that severance of service connection for 
right peroneal nerve neuropathy as secondary to service 
connected right ankle fracture, and for right calf muscle 
atrophy as secondary to service connected right ankle 
fracture was proper.  Indeed, it is clear from the April 1975 
hospital report that the fall, which resulted in the 
Veteran's ankle fracture, was caused by him urinating from a 
third floor window ledge, while intoxicated.  Thus, based on 
the evidence of record, the underlying reason for the fall 
appears to have been his intoxication, which resulted 
proximately and immediately in the right ankle fracture.  In 
this regard, the documentary evidence of record clearly and 
unmistakably supports the September 1975 finding of the 
Physical Evaluation Board; that the Veteran's right ankle 
fracture was a result of willful misconduct and was thus, not 
in the line of duty.  38 C.F.R. § 3.301(C)(2).  Accordingly, 
the Veteran should not have been awarded service connection 
for right ankle disability.  38 C.F.R. § 3.301.  Therefore, 
as the subsequent grants of service-connection as secondary 
to the right ankle fracture necessarily emanated from the 
same wilful misconduct, severance was appropriate.  Again, 
the only reason the award for the right ankle remains in 
effect is because it is a protected rating.  The secondary 
grants have not been in effect long enough to be entitled to 
such protection.

The Veteran has alternately argued that he was not 
intoxicated when he broke his ankle and was therefore the 
right ankle disability was not the result of willful 
misconduct.  However, the Board notes that on physical 
examination at the hospital, subsequent to the fracture, it 
was specifically  noted that the Veteran was intoxicated with 
the smell of alcohol on his breath.  Thus, in the face of 
this specific contemporaneous documentation of intoxication, 
the Board does not find the Veteran's contention credible.  
In this regard, the Board notes that the Veteran has only 
made a blanket assertion that he was not intoxicated, he has 
not submitted any evidence or argument tending to indicate 
that the hospital report is inaccurate, nor is there any 
other evidence of record tending to indicate such inaccuracy.  

Again, the award of service connection for right ankle 
disability is protected as it has been in place for over ten 
years.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 
(2009).   However, as the awards of service connection for 
right peroneal nerve neuropathy, and for right calf muscle 
atrophy have only been in place since April 2004, they are 
not similarly protected.  Thus, as the Veteran's right ankle 
fracture was the result of willful misconduct, and should not 
have been service connected, it clearly follows that, any 
disability, which is secondary to the right ankle fracture 
also should not be subject to service connection, as the 
pertinent regulations make it unequivocally clear that 
disability resulting from willful misconduct is not to be 
service connected and there is no authority to the contrary 
(i.e. authority indicating that a disability may be service 
connected if it is secondary to a disability, which was the 
result of willful misconduct).  See 38 C.F.R. § 3.301.  
Accordingly, under the applicable regulatory authority, the 
original awards of service connection for right peroneal 
nerve neuropathy and right calf atrophy were clearly and 
unmistakably erroneous, severance of service connection is 
proper.       
   
C.  Special Monthly Compensation

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden, or so helpless as to be in need of 
regular aid and attendance of another person.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes. 

At the outset, the Board notes that service connection for 
peroneal nerve neuropathy and right calf atrophy has been 
severed.  Accordingly, from the effective date of severance, 
these disabilities should not be considered for purposes of 
special monthly compensation.  However, even when these 
disabilities are considered, the evidence of record fails to 
show that the Veteran has loss of use of the foot.  

The Veteran alleged in his July 2005 claim that he 
essentially had no remaining function in his ankle and would 
be equally service by an amputation stump.  He noted that he 
could not bear weight on the ankle.
`
In the March 2006 private examination report, the examiner 
noted that two years after service, the Veteran underwent 
right ankle fusion surgery.  He also noted that the Veteran 
walked with a somewhat flat footed gait on the right side, 
although he was able to do a bit of heel toe walking.  He did 
have a mild limp.  Toe motion was normal, posterior tibial 
pulse was intact and neurological status was intact.  The 
examiner commented that because of the ankle fusion and 
subsequent changes in the associated joints, the Veteran 
could not work in a job that required prolonged standing or 
walking.  

During the June 2008 VA examination, the Veteran was noted to 
have walked from the waiting room to the examining room with 
good posture, good gait, no pelvic tilt and no limp.  He 
transferred from the chair to the examining table without any 
difficulty.  On examination, there was significant limitation 
of motion in terms of dorsiflexion and plantar flexion.  
There was also very little if any varus or valgus motion.  It 
appeared that the ankle was fused and almost totally 
ankylosed.  The examiner noted that the Veteran had some 
complaints of pain and that the Veteran did not use assistive 
devices.  The examiner also indicated that there was obvious 
functional impairment but that this did not appear to have 
any influence on his functional walking.  

Considering the evidence in light of the foregoing criteria, 
the Board finds that there is no basis for an award of 
special monthly compensation based on the Veteran's service 
connected disabilities.  Although the Veteran has asserted 
that his right ankle has deteriorated to the point where it 
functions no better than an amputation stump with prosthesis, 
the medical evidence does not support this assertion.  
Notably, the Veteran is not shown exhibit the severe level of 
disability noted by the pertinent regulations to be 
indicative of loss of use of the foot, such as  unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more.  He is also not shown 
to have complete paralysis of the external popliteal nerve 
with characteristic symptoms of such paralysis, such as foot 
drop, slight droop of the phalanges of all toes, an inability 
to dorsiflex the foot and loss of extension (dorsal flexion) 
of the proximal phalanges of the toes have not been shown.  

Instead, the March 2006 private examiner found that although 
the Veteran walked with somewhat of a flat footed gait, his 
toe motion was normal and he was able to do some heel toe 
walking.  Also, although the June 2008 VA examiner found that 
the Veteran had significant limitation of foot motion, he 
still had some level of dorsiflexion and plantar flexion of 
the foot and also a little varus and valgus motion.  
Additionally, the examiner noted that the Veteran's obvious 
functional impairment did not appear to have any influence on 
the Veteran's walking.  Such a level of function is clearly 
superior to that of an amputation stump with prosthesis.  

Accordingly, as the pertinent evidence establishes that the 
Veteran does not have loss of use of the foot, special 
monthly compensation for such loss is not warranted.  The 
preponderance of the evidence is against this claim and it 
must be denied.  

D.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009).

The Board again notes that from the effective date of 
severance, the Veteran's lone service-connected disability is 
his right ankle disability.  However, even when his peroneal 
nerve neuropathy and calf atrophy are also considered, he is 
not shown to meet the criteria for a TDIU.  

In this case, the Veteran's combined rating for his service 
connected disabilities, prior to severance, was 50 percent.  
Hence, the Veteran does not meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as none of the Veteran's 
service- connected disabilities are rated above 30 percent 
and the combined rating is 50 percent.

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to impairment due to 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted.

In the instant case, the record reflects that the Veteran was 
granted disability retirement from the Postal Service in 
March 2004.  At the time it was noted that he was forced to 
retire due to intolerable right ankle pain from standing and 
walking eight hours a day. 
	
As noted above, the Veteran was afforded a private orthopedic 
examination in March 2006.  The primary purpose of that 
examination was to assess whether the Veteran was employable 
given the limitations imposed by his ankle disability.  The 
examiner found that given the limitations imposed by the 
ankle and the associated joints, he could not work in a job 
that required prolonged standing or walking.  However, the 
examiner found that he could work in a job that was sedentary 
in nature (i.e. a desk job).   

The record also reflects that the Veteran was in receipt of 
VA Vocational Rehabilitation (VR) Services subsequent to his 
retirement.  The Veteran's original rehabilitation goal, as 
noted in a June 2005 VR progress note was to obtain and 
maintain employment as a computer engineer, and he began 
pursuing an associate's degree at a community college with 
that goal in mind.  A subsequent February 2006 VR progress 
note indicates that he was doing well in school and that he 
also had a part time, 12 hour per week job with a car 
dealership, taking paperwork to the DMV office.  A subsequent 
May 2006 progress note reflects that the Veteran had shifted 
his degree program to General Studies with a minor in 
Computer Science.  The Veteran indicated that within his 
Associate's program he also hoped to pursue a certificate in 
Early Childhood Education and to pursue a job as a substitute 
teacher.  It was noted that the Veteran was an excellent 
student.   An August 2006 progress note reflects that the 
Veteran had been hired as a teacher for "at-risk students" 
and that his start date was August 28, 2006. 

In this case, the medical evidence simply does not indicate 
that the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  Clearly, the evidence shows that his 
service connected disabilities preclude him from working in a 
position that requires significant standing and walking.  
However, the evidence fails to show that these disabilities 
preclude him from working in a more sedentary job, such as 
his teaching job.  Accordingly, assignment of a TDIU is not 
warranted.  The preponderance of the evidence is against this 
claim and it must be denied.  



ORDER

Service connection for degenerative joint disease of the left 
hip, including as secondary to the service connected 
postoperative residuals of a right ankle fracture is denied.  

Service connection for bilateral knee disorder, including as 
secondary to service connected postoperative residuals of a 
right ankle fracture is denied. 

The severance of the award of service connection for right 
peroneal nerve neuropathy, secondary to the postoperative 
residuals of a right ankle fracture was proper.   

The severance of the award of service connection for calf 
muscle atrophy, secondary to the postoperative residuals of a 
right ankle fracture, was proper.   

Special monthly compensation on account of the loss of use of 
the right foot is denied.

Entitlement to a TDIU is denied.      


 
____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


